Reasons for Allowance
Claims 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: For as long as blades have been used in forceps devices there has been a recognized need to prevent unwanted interaction between the blade and tissue. As with most technologies the passage of time has rendered these mechanisms increasingly sophisticated. Despite the relative complexity of the claimed lockout mechanism the pending claims have an effective filing date in the year 2009 and the prior art does not show a knife lockout with the recited details. Instead the prior art prefers simpler solutions such as using a flange or protrusion to block movement of a blade. See for example the “locking flange” of Dumbauld (US 2007/0078456, 32 in fig. 5A) or “lockout flange” of Unger (US 2008/0319442, 49’ in fig. 6A). There are a few more complex blade locking mechanisms, including ones with biasing elements, such as shown in figures 6B-D of Moses (US 2007/0088356), but these still do not show the claimed knife lockout mechanism.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794